Title: Isaac A. Coles to Thomas Jefferson, 9 June 1815
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dr Sir,  Enniscorthy June 9th 1815
          After detaining the waggon a whole day I have now the mortification of being compelled to Send it back without the promised Deer. A Pen had been made on the Park fence which was believed to be sufficiently secure, and the Deer had been fed in it for Some weeks, & had become familiarised to it—Yesterday morning the Boy who keeps them got a fine Spring  Doe in and Shut her up, but to our utter astonishment she in a few moments forced herself through, by breaking one of the Rails, and escaped out of the Park—whether we Shall ever be able to get her back is uncertain—
          The others not being up were not at all frightened by this, and a second was easily Secured in like manner, but the efforts which it made to escape were beyond any thing that you can conceive—it forced itself out, but fortunately on the Side of the Park, So that we shall not lose it unless it dies of the bruises which it has received—Hoping Still if the Pen was taken down and constructed differently that we might possibly Succeed, I determined to detain the Waggon & to make Still another attempt—I am just informed by my Boy that after the fright of yesterday nothing can be done—he has been the whole morning endeavoring in vain to get them en to enter the Pen. They stand at a distance, and on the least alarm spring off, & hide themselves in the wood. Under these circumstances I deem it unnecessary to detain the Waggon longer—I haveuntil some better means of effecting the object which I have So much at heart, Can be thought of, success should not be counted on—I cannot Consent however to give it up & must ask that the frame for carrying them may not be destroyed as I still hope to have use for it—
          Some business carries me to Washington in a few days & nothing more will be attempted until my return—with Sincere Respectful attachment
          I am very truly yrsI. A. Coles
        